NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                           FILED
                            FOR THE NINTH CIRCUIT
                                                                            JUL 29 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
NORMAN DILLARD, an individual,                   No. 14-56380

              Petitioner - Appellant,            D.C. No. 8:13-cv-01655-JLS-JPR

 v.
                                                 MEMORANDUM*
HYATT CORPORATION, a Delaware
corporation,

              Respondent - Appellee.




                   Appeal from the United States District Court
                       for the Central District of California
                   Josephine L. Staton, District Judge, Presiding

                        Argued and Submitted July 8, 2016
                              Pasadena, California


Before: VANASKIE,** MURGUIA, and WATFORD, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
            The Honorable Thomas I. Vanaskie, United States Circuit Judge for
the U.S. Court of Appeals for the Third Circuit, sitting by designation.
      Norman Dillard appeals from the district court’s order granting summary

judgment to Hyatt Corporation on his claims of employment discrimination on

account of race, age and disability. We have jurisdiction under 28 U.S.C. § 1291,

and we affirm the district court’s judgment.

      1.    With respect to his race discrimination claim, Dillard has not met his

burden of producing specific and substantial evidence that Hyatt’s stated reason for

terminating him—his failure to adequately supervise his subordinate’s company

credit card purchases—was “untrue or pretextual.” Dep’t of Fair Emp’t & Hous. v.

Lucent Techs., Inc., 642 F.3d 728, 746 (9th Cir. 2011) (quoting Hanson v. Lucky

Stores, Inc., 87 Cal. Rptr. 2d 487, 493 (Cal. Ct. App. 1999)). The statistical

evidence he produced is not sufficient to defeat summary judgment, whether

considered alone or in the context of his other evidence. See Aragon v. Republic

Silver State Disposal, Inc., 292 F.3d 654, 663–64 (9th Cir. 2002). Quite simply,

Dillard did not produce evidence that demonstrates “such weaknesses,

implausibilities, inconsistencies, incoherencies, or contradictions in the employer’s

proffered legitimate reasons for its action that a reasonable factfinder could

rationally find them unworthy of credence.” Lucent Techs., 642 F.3d at 746

(citation omitted). Moreover, Dillard has not produced any evidence of racial

animus on the part of the decisionmaker, Kevin Kennedy, or proffered any


                                           2
evidence that Kennedy was influenced by the racial animus of another. In fact,

Kennedy had hired Dillard and, just months before terminating him, had given

Dillard the highest annual salary increase of the eight directors that worked

underneath Kennedy. This gives rise to “a strong inference . . . that there was no

discriminatory motive.” Bradley v. Harcourt, Brace & Co., 104 F.3d 267, 271 (9th

Cir. 1996); see also Schechner v. KPIX-TV, 686 F.3d 1018, 1026 (9th Cir. 2012);

Coghlan v. Am. Seafoods Co., 413 F.3d 1090, 1098 (9th Cir. 2005). Accordingly,

Dillard has failed to raise a triable issue as to whether Hyatt’s stated reason for

termination was untrue or pretextual. See Lucent Techs., 642 F.3d at 746.

      2.    For similar reasons, we affirm the district court’s grant of summary

judgment in favor of Hyatt on Dillard’s age discrimination claim. The only

evidence Dillard presented to show that Hyatt’s stated reason for termination was

pretext for age discrimination is two remarks made by Kennedy. Dillard, however,

concedes that the two remarks do not “in of themselves raise a triable issue of fact

as to pretext.” (Appellant Br. at 58–59.) Kennedy’s comments are classic “stray

remark[s]” that do not support an inference of age discrimination. See Nesbit v.

Pepsico, Inc., 994 F.2d 703, 705 (9th Cir. 1993).




                                           3
      3.    We likewise affirm the district court’s grant of summary judgment in

favor of Hyatt on Dillard’s disability discrimination claim. The declaration of Jane

Guest is insufficient to infer a pattern and practice of disability discrimination

because it provides only one subjective, anecdotal example of alleged disability

discrimination. Compare Coghlan, 413 F.3d at 1099–1100 (“[E]ven a pattern of

three replacements is, under our precedent, too small a sample . . . .”), with

Johnson v. United Cerebral Palsy/Spastic Children’s Found. of L.A. & Ventura

Ctys., 93 Cal. Rptr. 3d 198, 212–15 (Cal. Ct. App. 2009).

      AFFIRMED.




                                           4